Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. US Pub. No. 2013/0086245 (“Lu”).
Regarding claim 1, Lu discloses a computer device [HADS of fig. 1 or 4] comprising:
a power state engine, wherein the power state engine is to:
[0363] The above power consumption number of HADS is for the normal operation. Fortunately, the power consumption can be reduced significantly by taking the advantage of the fact that not all energy consuming operations of HADS are run all the time. Below describes an event-driven energy management scheme. Various different types of energy modes will first be discussed. [0364] Sleep mode--when all operations are put on hold, only a wakeup clock/timer is running. [0365] Listening mode--only communication modules are running that contains a network protocol stack handling software. This occurs when there is currently no event being processed. At this mode, the CPU is in a very low clock rate (a quarter or lower than the normal clock rate), because there is no activity going on and all the computing power needed is to detect any communication input. It is assumed that the CPU and communication modules use independent system clocks. Communication modules have their own internal clocks for their PHY/MAC processing, independent of the CPU clock. [0366] Low clock rate mode--the CPU's clock is set at a low rate to save power (for example, half of the normal clock rate). This occurs when the CPU operation is limited to events that require non-real-time responses. [0367] Normal clock rate mode--the CPU's clock is set at the normal rate. This occurs when the CPU needs to provide "real-time" response to an event. 

[0368] The power consumption is roughly proportional to the clock rate. The sleep mode has the lowest energy consumption, at micro Watt level. Listening mode consumes less than 1 Watt. Low clock rate mode consumes less than 2 Watts. Normal clock frequency 

obtain a value of an enabling time interval based on system state data, wherein the system state data indicated information pertaining to an application executing on the computing device;
determine if the enabling time interval has elapsed since the computing device has been in a low powered mode;
based on determining, set a system state as one of wakeable state through a trigger [Listening mode] and a non-wakeable state [Sleep mode].
[0371] Energy manager is a piece of software that runs at any CPU clock rate. It is responsible for switching between the above modes, so that the HADS can optimize its energy consumption. The decision to switch between the energy modes is based on the events the system has received and is handling. Four types of energy mode trigger events are typically defined as shown in the following table:

TABLE-US-00022 Energy Mode Trigger To Energy Mode Event Note Sleep Event User can schedule the system to go to sleep mode from Web server, for example, from 1AM to 5AM every day. Listening Completion of all events -- no events are currently being processed Low Clock Rate Only non-real-time Examples: events are being Internet handshake processed: events Scheduled push information to the web server Normal Clock Rate A real-time event Examples: is being processed. Web input to take some action on a device.

[0372] Note that when in sleep mode, only an external timer (see FIG. 1 (0100, 0119)) is running that will trigger the system back to the listening mode when the time expires. The timer (0119) can run by itself without the rest of the system running. When the set time expires, it wakes up the rest of the system. When switching into the sleep mode, the energy manager set the timer and then shutdown the rest of the system (including itself). When the timer fires, it wakes up the system, and the Energy Manager comes to life and puts the system in the listening mode. Many vendors provide the feature for the CPU/MCU to detect a wake up trigger and put the CPU/MCU in an operating mode. The combination of an external timer and the wake up detection consumes very little power, about a few microwatts. FIG. 32 (3200) generally illustrates the energy mode state changes (3210) triggered by events and the corresponding exemplary hardware block diagram (3220). 

Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2014/0331314 to Fujioka teaches a supervisory user interface 1300 provides a sleep time display 1306 that displays a time range that the present computer system is de-activated.  The supervisory user interface 1300 includes a sleep time configuration button 1307 for configuring a desired time range to de-activate the present computer system.

    PNG
    media_image1.png
    526
    854
    media_image1.png
    Greyscale

US 2005/0037819 to Naor teaches "Automatic turn on and off function" mode enables the user to screen or block phone calls at hours that are not convenient to the user.  When the user is willing to receive the calls, he has a possibility of taking out the calls recorded in its voice call box.  "Automatic turn on and off function" mode also enables a person, for example, to prevent abuse of the cell phone by not permitting its use for a period of time.  A password may be used to enable or disable such a mode of operation.

 
[0024] 2.  Temporary--the cell phone is disabled temporarily for some period of time set by the user.  This mode will not be carried out for a fixed period of time over several days, rather for a transient period of time.

Regarding claim 2, Lu teaches set the system state as the wakeable state; and 
on receiving the trigger, switch the computing device from the low powered mode to an active mode [see par. 0372].
Regarding claim 3, Lu teaches the computing device is switched to the low powered mode based on one of user input and the computing device running idle for a predefined time [par. 0363 - Sleep mode--when all operations are put on hold, only a wakeup clock/timer is running].
Regarding claim 4, Lu teaches trigger comprises a manual input received through an input device coupled [see fig. 2 – user Phone, desktop, or tablet to the computing device HADS; see also par. 0169] to the computing device.
Regarding claim 5, Lu teaches a timer for tracking time elapsed for which the computing device has been in the low powered mode [see par. 0372].
Regarding claim 6, Lu teaches the low powered mode is compliant with Advanced Configuration and Power Interface (ACPI) specification [equivalent see par. 0363 and 0368].
Regarding claim 7, Lu teaches the power state engine, prior to obtaining the enabling time interval, is to switch the computing device from an active mode to the low powered mode in response to a user command [see par. 0372 – user schedule].
Regarding claim 8, Lu teaches a method comprising:

switching the computing device from the active mode to a low powered mode in response to a user command;
[0371] Energy manager is a piece of software that runs at any CPU clock rate. It is responsible for switching between the above modes, so that the HADS can optimize its energy consumption. The decision to switch between the energy modes is based on the events the system has received and is handling. Four types of energy mode trigger events are typically defined as shown in the following table:

TABLE-US-00022 Energy Mode Trigger To Energy Mode Event Note Sleep Event User can schedule the system to go to sleep mode from Web server, for example, from 1AM to 5AM every day. Listening Completion of all events -- no events are currently being processed Low Clock Rate Only non-real-time Examples: events are being Internet handshake processed: events Scheduled push information to the web server Normal Clock Rate A real-time event Examples: is being processed. Web input to take some action on a device.

on switching the computing device to the low powered mode, activating a timer within the computing device; and
setting a system state for the computing device as a non-wakeable state through a trigger, wherein the computing device is not switchable to the active mode through the trigger prior to the lapse of the enabling time interval.
[0372] Note that when in sleep mode, only an external timer (see FIG. 1 (0100, 0119)) is running that will trigger the system back to the listening mode when the time expires. The timer (0119) can run by itself without the rest of the system running. When the set time expires, it wakes up the rest of the system. When switching into the sleep mode, the energy manager set the timer and then shutdown the rest of the system (including itself). When the timer fires, it wakes up the system, and the Energy Manager comes to life and puts the system in the listening mode. Many vendors provide the feature for the CPU/MCU to detect a wake up trigger and put the CPU/MCU in an operating mode. The combination of an external timer and the wake up detection consumes very little power, about a few microwatts. FIG. 32 (3200) generally illustrates the energy mode state changes (3210) triggered by events and the corresponding exemplary hardware block diagram (3220). 

Regarding claim 10, Lu teaches low powered mode is Sleep (S3), Hibernate (84), or Shutdown (85) defined by the Advanced Configuration and Power Interface (ACPI) specification [equivalent see par. 0363 and 0368].
Regarding claim 11, Lu teaches the trigger is one of user provided [0510] and system [Thermostat] provided [see fig. 2; par. 0343].
Regarding claim 12, Lu teaches he trigger provided by the user is a manual input received through an input device coupled to the computing device [see discussion in claim 4].
Regarding claim(s) 13-15, they are directed to instructions to implement the system and method of steps as set forth in claims 1-12.  Therefore, they are rejected on the same basis as set forth hereinabove.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN

Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115